IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31109
                         Summary Calendar



DERRICK ROSS RUNGE

                Plaintiff - Appellant

     v.

JOSEPH L. WAITZ, JR, Terrebonne Parish District Attorney,
individually and in his official capacity as District
Attorney for the 32nd Judicial District Attorney, in and for
the Parish of Terrebonne, State of Louisiana; JERRY
LARPENTER, Terrebonne Parish Sheriff, individually and in his
capacity as Sheriff of Terrebonne Parish, State of Louisiana,

                Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CV-1967-F
                       --------------------
                          April 22, 2002

Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Derrick Ross Runge appeals the district court’s summary-

judgment dismissal of his 42 U.S.C. § 1983 civil rights action

against Terrebonne Parish District Attorney Joseph L. Waitz, Jr.,

and Terrebonne Parish Sheriff Jerry Larpenter.   Runge contends


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-31109
                                  -2-

that the district court erred in determining that there was no

evidence that his wrongful arrest and detention resulted from a

custom or policy adopted by District Attorney Waitz and Sheriff

Larpenter and that Sheriff Larpenter was not vicariously liable

for the failure of his subordinates to ensure that Runge was not

wrongfully arrested and detained.    Runge has failed to assert on

appeal, and has thereby abandoned, any challenge to the district

court’s summary-judgment dismissal of his individual-capacity

claim against District Attorney Waitz.      See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).

     The district court did not err in granting Sheriff Larpenter

summary judgment on Runge’s individual-capacity claim.      Runge

does not assert that his constitutional injury was caused by

Sheriff Larpenter’s failure to supervise or train his

subordinates.     See Smith v. Brenoettsy, 158 F.3d 908, 911-12 (5th

Cir. 1998).     To the extent that Runge asserts that his

constitutional injury resulted from Sheriff Larpenter’s own

omission in failing to check Runge’s disposition sheet, Runge has

failed to allege that that omission constituted deliberate

indifference.     See Alton v. Texas A&M Univ., 168 F.3d 196, 200

(5th Cir. 1999); Brown v. Bryan County, OK, 219 F.3d 450, 457

(5th Cir. 2000), cert. denied, 532 U.S. 1007 (2001).

     The district court also did not err in granting Sheriff

Larpenter summary judgment on Runge’s official-capacity claim.

There is no evidence supporting Runge’s assertion that the policy
                            No. 01-31109
                                 -3-

of the Sheriff’s Office is for an employee of that office to

determine if a person arrested on an attachment for failure to

pay fines and costs is brought to court or is made to remain in

jail.    Rather, the record clearly establishes that it is the

judge who issued the attachment who decides whether the person

receives a court appearance and that the Sheriff’s Office

employee simply complies with the judge’s order.    Runge has

therefore failed to demonstrate the existence of an official

policy of the Sheriff’s Office that was the moving force behind

his alleged constitutional injury.    See Piotrowski v. City of

Houston, 237 F.3d 567, 578 (5th Cir.), cert. denied, 122 S. Ct.
53 (2001).

     Finally, the district court did not err in granting District

Attorney Waitz summary judgment on Runge’s official-capacity

claim.    Since Runge did not raise in the district court his

argument that an official policy or custom of the District

Attorney’s Office caused his constitutional injury, that argument

should not be considered for the first time in this appeal.       See

id. at 578; Topalian v. Ehrman, 954 F.2d 1125, 1132 n.10 (5th

Cir. 1992).    The judgment of the district court is AFFIRMED.